FILED
Sep 30, 2019

03:19 PM(CT)

CLAIMS

 

IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT COOKEVILLE
HOLDEN LEE, ) Docket No.: 2018-04-0339
Employee, )
Vv. ) State File No.: 87144-2018
)
HOMETOWN MOVING CO., LLC, ) Judge Robert Durham
Uninsured Employer. )

 

EXPEDITED HEARING ORDER GRANTING MEDICAL BENEFITS

 

The Court conducted an expedited hearing on September 26, 2019, to determine
whether Hometown is obligated to pay expenses for emergency treatment Mr. Lee
received following an alleged work-related accident.' The Court holds that Mr. Lee is
likely to prove that he suffered a compensable injury and that Hometown’s owner,
Michael Zappavigna, authorized him to seek emergency care through workers’
compensation. Thus, Hometown is obligated to pay the emergency treatment expenses.

History of Claim

On February 17, 2018, Mr. Lee worked as a mover for Hometown, located in
Woodbury, Tennessee. Hometown had more than five employees at the time. While
loading furniture into a truck in Georgia, Mr. Lee slipped and fell off the back, hitting the
ground on his left side. He cried out in pain, and Mr. Zappavigna, Hometown’s owner,
came over to assist him. They returned to Mr. Zappavigna’s home. Mr. Lee, in
excruciating pain up and down his left side and barely able to move, stayed the night
there.

The next day, Mr. Lee was bruised on his left side from his knee to past his hip,
and was in intense pain. He informed Mr. Zappavigna that he needed to go to the
hospital because he was afraid he had broken something. Mr. Zappavigna encouraged
him to go and to tell the hospital it should be paid through worker’s compensation. He

 

"No one appeared at the Expedited Hearing on behalf of Hometown.

|

TENNESSEE COURT OF
WORKERS' COMPENSATION
assured Mr. Lee that Hometown would be responsible for the bill.

Mr. Lee went to Cookeville Regional Medical Center’s emergency room where he
underwent a series of x-rays and was assured that nothing was broken. He did not miss
any appreciable time from work and has since fully recovered. Although Mr. Zappavigna
repeatedly assured him that Hometown would pay the emergency room bill, it remains
unpaid.

Findings of Fact and Conclusions of Law

Mr. Lee must present sufficient evidence that he is likely to prevail at a hearing on
the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2018); McCord v. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

The uncontroverted evidence establishes that Mr. Lee is likely to prove at trial that
Hometown employed him and at least four other employees on February 19, 2018. Based
on this fact, Mr. Lee is entitled to workers’ compensation benefits from Hometown for
any injury causally related to his employment. See Tenn. Code Ann. §§ 50-6-102(12)
and (13). The Court further finds that Mr. Lee is likely to prove that he sustained a work-
related injury on February 19, and that he provided timely notice to Hometown. Thus,
the Court holds that Hometown was obligated to provide medical care for treatment of
Mr. Lee’s injuries. Tenn. Code Ann. section 50-6-204 (a)(1)(A).

The Court also finds that Hometown, through its owner, Mr. Zappavigna,
authorized Mr. Lee to seek emergency care by advising him to go and assuring him that
Hometown would pay the bill through workers’ compensation. Medical treatment
recommended by an authorized physician is presumed to be reasonable and necessary for
the work-related injury. Tenn. Code Ann. section 50-6-204(a)(2)(H). Thus, the Court
finds that Homecare authorized Mr. Lee’s emergent treatment and holds that Hometown
shall pay those expenses.

IT IS, THEREFORE, ORDERED that:

1. Hometown shall pay Mr. Lee’s emergency room expenses in the amount of $816.47
to Cookeville Regional Medical Center on February 19, 2018, for treatment of Mr.
Lee’s work-related injuries.

2. This case is set for a Scheduling Hearing on November 7, 2019, at 10:30 a.m.
Central Time. The parties must call 615-253-0010 or toll-free at 855-689-9049 to
participate. Failure to call in might result in a determination of the issues without
your further participation.
3. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance

with this Order must occur no later than seven business days from the date of entry
of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3). The
Insurer or Self-Insured Employer must submit confirmation of compliance with this
Order to the Bureau by email to WCCompliance.Program@tn.gov no later than the
seventh business day after entry of this Order. Failure to submit the necessary
confirmation within the period of compliance might result in a penalty assessment
for non-compliance. For questions regarding compliance, please contact the
Workers’ Compensation Compliance Unit via email at
WCCompliance.Program@tn.gov.

 

 

ENTERED September 30, 2019.

 

Robért V. Durham, Judge
Court of Workers’ Compensation Claims

APPENDIX
Exhibits:
1. Medical bill
2. Mr. Lee’s affidavit

Technical Record:

ie ye Be

Petition for Benefit Determination
Dispute Certification Notice
Order on Show Cause Hearing
Request for Expedited Hearing
Notice of Expedited Hearing
CERTIFICATE OF SERVICE

A copy of the Expedited Hearing Order Granting Medical Benefits was sent as
indicated on September 30, 2019.

 

 

 

 

 

 

 

 

Name Certified Via Via _| Service sent to:
Mail Fax Email
Holden Lee X 1475 Dyer Creek Road
Cookeville, TN 38501
Hometown Moving X c/o Michael Zappavigna
Co., LLC 109 Parker Street
Woodbury, TN 37190

 

Afi,

 

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims
WC.CourtClerk@tn.gov